 

Exhibit 10.2

 

THIRD AMENDMENT TO
INVESTOR RIGHTS AGREEMENT

 

This THIRD AMENDMENT, dated as of November 5, 2018 (this “Amendment”), to the
Investor Rights Agreement, dated as of September 11, 2017 (as it may be amended
from time to time, the “Investor Rights Agreement”), is entered into between
Oncobiologics, Inc., a Delaware corporation (the “Company”), and BioLexis Pte.
Limited, a Singapore private limited company (formerly known as GMS Tenshi
Holdings Pte. Limited, the “Investor” and, collectively with the Company, the
“Parties”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Investor Rights Agreement.

 

WHEREAS, the Company and the Investor entered into the Investor Rights
Agreement;

 

WHEREAS, Section 8.7 of the Investor Rights Agreement permits the Parties to
amend the Investor Rights Agreement by an instrument in writing signed on behalf
of the Company and the Investor;

 

WHEREAS, the Company and Investor are entering into that certain Purchase
Agreement, dated as of the date hereof (the “Nov 2018 Purchase Agreement”),
pursuant to which, subject to the terms and conditions contained therein,
Investor will purchase from the Company, and the Company will issue to Investor,
the Shares (as defined therein); and

 

WHEREAS, in connection therewith, the Company and the Investor desire to further
amend the Investor Rights Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the Company and the Investor hereby agree
as follows:

 

1.            Amendment of definition of Common Shares in the Investor Rights
Agreement. Notwithstanding the amended definition found in the Second Amendment
to the Investor Rights Agreement, the definition of “Common Shares” in Article
VIII of the Investor Rights Agreement is hereby amended and restated as follows:
“means the Preferred Shares, the Series A-1 Preferred (including the New
Preferred, as each term is defined in the Exchange Agreement), and shares of
Common Stock issuable upon conversion of the Preferred Shares, the Series A-1
Preferred (including the Conversion Shares, as such term is defined in the
Exchange Agreement) and exercise of the Warrants, together with any shares of
Common Stock (including, as each term is defined in the 2018 Purchase Agreement
and in the Nov 2018 Purchase Agreement, as the case may be, the Common Shares,
Shares, Warrants and Warrant Shares) otherwise held by the Shareholder, any
Affiliate Shareholder and any Transferee Shareholder at any time following the
date of this Agreement”.

 

2.             Representations and Warranties. Each of the Company and the
Investor represents and warrants that (a) it has the corporate power and
authority to execute and deliver this Amendment and (b) this Amendment
constitutes the legal, valid and binding obligation of each of the above
parties, enforceable against each such party in accordance with its terms,
subject to the Enforceability Exceptions.

 

1

 

 



3.             Amendment of Section 8.2 (Fees and Expenses) of the Investor
Rights Agreement. Section 8.2 of the Investor Rights Agreement is hereby amended
and restated in its entirety as follows:

 

“Fees and Expenses. All costs and expenses incurred by the Parties in connection
with the negotiation, execution and delivery of this Agreement, the Purchase
Agreement, the Nov 2018 Purchase Agreement and any amendments relating thereto,
and any costs and expenses, including advisor and attorney fees, incurred by
Investor in connection with its ownership of any securities of the Company,
including the Common Shares and the Warrants, will be borne solely and entirely
by the Company, and the Company shall pay or reimburse Investor for all such
amounts within ten (10) Business Days of receipt of an invoice relating
thereto.”

 

4.             No Other Modification. The Investor Rights Agreement shall not be
modified by this Amendment in any respect except as expressly set forth herein.

 

5.             Miscellaneous. Sections 8.5 (Interpretation; Headings), 8.6
(Severability), 8.7 (Entire Agreement; Amendments), 8.13 (Waiver), 8.8
(Assignment; No Third Party Beneficiaries), 8.10 (Governing Law; Consent to
Jurisdiction; Waiver of Jury Trial) and 8.11 (Counterparts) of the Investor
Rights Agreement are hereby incorporated into this Amendment mutatis mutandis as
if set forth in full herein.

 

[Remainder of page intentionally left blank]

 

2

 



 

IN WITNESS WHEREOF, the Company and the Investor have caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 



 

 

  ONCOBIOLOGICS, INC.               By: /s/ Lawrence A. Kenyon     Name:
Lawrence A. Kenyon     Title: Chief Executive Officer and       Chief Financial
Officer

 

[THIRD AMENDMENT TO INVESTOR RIGHTS AGREEMENT SIGNATURE PAGE]

 

 

 

 











BIOLEXISE PTE. LIMITED         By: /s/ Faisal Sukhtian     Name: Faisal Sukhtian
    Title: Director

 



[THIRD AMENDMENT TO INVESTOR RIGHTS AGREEMENT SIGNATURE PAGE]

 







 